Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 6, 2020 has been entered. Claims 1, 3, 5, 8-10, 12, 16-20 and 24 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12, 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al (US 2018/0126631) in view of Kurata et al. (US 2011/0129682).
Regarding claims 1 and 5, Nauka discloses a method of selective sintering additive manufacturing as shown in Figs. 1 and 3A-3E. Nauka discloses that, the method comprises (i) providing a powder comprising composite particulates comprising a first thermoplastic polymer and a second thermoplastic polymer interspersed with each other, wherein the first thermoplastic polymer and second thermoplastic polymer interspersed within the composite particulates has a median grain or feature size that is less than 5 micrometers, (i.e. An example of the build material composition 12 includes a polymer particle 9 and a radiation absorbing additive particle 11 and/or 11’ mixed with the polymer particle 9, as shown in Fig. 2. In an 5) ([0023]); In terms of sizes, the additive(s) 11, 11’ are similar in size to the polymer particle 9. By “similar in size”, it is meant that the average  particle size of the polymer particle 9 do not differ by more than about 20 microns to about 40 microns ([0027])), (ii) depositing a layer of said powder at a target surface (i.e. In the example shown in Fig. 3A, one layer 14 of the build material composition 12 has been applied ([0019])), (iii) irradiating a selected portion of said powder so that said powder sinters, bonding the composite particles of said portion within the layer to form a sintered layer (i.e. The fusing agent 26 enhances the absorbance of electromagnetic radiation 36, converts the absorbed electromagnetic radiation 36 to thermal energy, and promotes the transfer of the thermal heat to the build material composition 12 in contact with the fusing agent 26. In an example, the fusing agent 26 sufficiently elevate the temperature of the of the build material composition 12 in the area(s) portion(s) 30 above the melting point(s), allowing curing (e.g. sintering, binding, fusing, etc.) of at least the particles 9 to take place ([0059])), (iv) repeating steps (i) and (iii) to from successive sintered layers that are also bonded to one another (i.e. It is to be understood that reference numerals 110 through 116 of Fig. 1 may be repeated as many times as described to create subsequent layers 42, 44, 46 and to ultimately form the 3D object 50 ([0085])), and removing the unbonded portions of the powder to yield an additive manufactured part (i.e. When the 3D object 50 is formed, it may be removed from the 
Nauka discloses the claimed invention except for the composite particulates having a median grain or feature size that is less than 5 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Nauka since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the mixing of the composite particles.
Regarding the melting points of the first thermoplastic polymer and the second thermoplastic polymer, Nauka discloses that, as shown in Fig. 2, in the method some examples of additive materials 11, 11’ (i.e. the second thermoplastic polymer) are shown in Table 1 below ([0037]). Diketopyrrole(3,4-c)pyrrole (DPP) is one of them. For example, if we select the melting point of  diketopyrrolepyrrole (DPP) 161 C (based on DPP data sheet), the temperature difference of melting points between the first thermoplastic polymer and the second thermoplastic polymer is about 30 C, that overlaps 10- 20 C in the claimed range.
Furthermore, in the same field of endeavor, laser-sinterable powder, Kurata discloses that, according to the present invention, a laser-sinterable powder made of a thermoplastic resin composition comprising 10-80 mass % of the following Component (A) (the second thermoplastic polymer) and 20-90 mass % of the following Component (B) ([0014]). For example, styrene resin such as ABS resin has a melting point of 110 C ([0008]). The component (A) used in the present invention is not particularly limited as long as it is a crystalline resin with a melting point of 80 – 250 C (further preferably 100 – 180 C) ([0017] and [0018]). Thus, Kurata 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nauka to incorporate the teachings of Kurata to have that the melting point of the first thermoplastic polymer and the melting point of the second thermoplastic polymer are within 20 C of one another. Doing so would be possible to achieve excellent laser sinterability, high impact resistance, high density, low water absorption and excellent dimensional accuracy, as recognized by Kurata ([0013]). 
Regarding claim 3, Nauka discloses that, in the table 3 of example 1 ([0113]) Phthalocyanine (one type of organic polymer compound) as the second thermoplastic polymer (e.g. as an additive to the base polymer) increases of absorbed energy 4.4 times as compared to (base) polymer (i.e. the first thermoplastic polymer) without the additive (see the bottom line in Table 3). Thus, Nauka discloses that, in the method the absorbance of the first thermoplastic polymer is at most 2 AU per mm of film thickness and the absorbance of the second thermoplastic polymer is at least 4 or 5 AU per mm of film thickness or at least 8 AU per mm of the film thickness.
Regarding claim 8, Nauka discloses that, as illustrated in Figs. 1 and 3A-3E, 4, in the method the second thermoplastic (e.g. particle 11, 11’) is a continuous matrix and the first thermoplastic polymer (e.g. particle 9) is discontinuously dispersed within the continuous matrix of the first thermoplastic polymer.
Regarding claim 9, Nauka discloses that, as illustrated in Figs. 1 and 3A-3E, 4, in the method the first thermoplastic (e.g. particle 9) is a continuous matrix and the second 
Regarding claim 10, Nauka discloses that, in the method the first and second thermoplastic polymers (e.g. particles 9 and 11 (or 11’) respectively) are each a continuous matrix that are continuously intertwined (as shown in Figs. 9).
Regarding claim 12, Nauka discloses that, in an example, the polymer particle 9 (i.e. the first thermoplastic polymer) and the radiation absorbing additive 11, 11’ (i.e. the second thermoplastic polymer) are selected such that a particle size of each of the polymer particle 9 and the radiation absorbing additive 11, 11’ ranges from about 1 micron to about 100 micron ([0043]). Thus, Nauka discloses that, in the method the particles have the average grain size is less than 3 micrometers. 
Nauka discloses the claimed invention except for specifically having the average grain size is less than 3 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Nauka since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to a better mixing of the particles.
Regarding claim 16, Nauka discloses that, in an example, the build material composition 12 particles 9, 11 have spherical or near-spherical shapes. Build material composition 12 particles that have a sphericity of >0.84 are considered herein to be spherical or near-spherical ([0041]). Thus, Nauka discloses that, in the method the powder has a sphericity of at least 0.9.
Regarding claims 17-18, Nauka discloses that, in the method the first thermoplastic polymer is a polyolefin (i.e. some examples of suitable polymers (i.e. the first thermoplastic 
Regarding claim 24, Nauka discloses that, In terms of sizes, the additive(s) 11, 11’ are similar in size to the polymer particle 9. By “similar in size”, it is meant that the average  particle size of the polymer particle 9 do not differ by more than about 20 microns to about 40 microns. A minimal size differential between the polymer particle 9 and the additive(s) 11, 11’ enables the additive(s) 11, 11’ to be mixed substantially uniformly with the polymer particle 9 and reduces particle/additive segregation ([0027])). For one of ordinary skilled in the art, it is obvious the mixing of the polymer particle 9 and the additive(s) 11, 11’ posing a smaller porosity. In other words, Nauka realizes that the porosity of the composite particulates is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the composite particulates having at most 2 percent porosity) as a result of routine optimization of the result effective variable of the powder bed prior to sintering in an effort to achieve sufficient polymer powder melting to produce high quality products.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nauka et al, Kurata as applied to claim 1 above, further in view of Gelissen et al. (US Patent No. 7,678,451).
Regarding claims 19-20, Nauka in the combination discloses the second thermoplastic polymer. However, Nauka does not explicitly disclose the second thermoplastic polymer is a .
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments in claim 1 that Nauka does not teach obvious that the radiation absorbing additive particle 11 is a thermoplastic polymer, it is not persuasive. Nauka discloses that, as shown in Fig. 2, in the method some examples of additive materials 11, 11’ (i.e. the second thermoplastic polymer) are shown in Table 1 below ([0037]). Diketopyrrole(3,4-c)pyrrole (DPP) is one of them. Here, Diketopyrrole(3,4-c)pyrrole (DPP)  is considered as one of thermoplastic polymer to be the second thermoplastic polymer.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742